DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim limitation “a vision device configured to acquire” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “vision device” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The subject matter disclosed herein can be implemented in or with software in combination with hardware and/or firmware. For example, the subject matter described herein can be implemented in software executed by a processor or processing unit. In one exemplary implementation, the subject matter described herein can be implemented using a computer readable medium having stored thereon computer executable instructions that when executed by a processor of a computer control the computer to perform steps. Exemplary computer readable mediums suitable for implementing the subject matter described herein include non-transitory devices, such as disk memory devices, chip memory devices, programmable logic devices, and application specific integrated circuits. In addition, a computer readable medium that implements the subject matter described herein can be located on a single device or computing platform or can be distributed across multiple devices or computing platforms,” - ¶0069.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He (EP 2610590).

In regards to claim 1, He teaches a visual display system in an aircraft (See ¶0011-0012), the system comprising: 
	a vision device configured to acquire a current image stream around the aircraft (See ¶0031 wherein the system may include various types of cameras to capture images within or outside of the visible spectrum around the outside of the aircraft); and 
	a processor configured to retrieve the current image stream from the vision device and to launch a current viewing application around the aircraft which is compatible with a current mobility phase of the aircraft (See ¶0011-0012 in view of 0035 and 0042-0043 wherein a processor may be coupled to the vision system and display features according to the current mode of the aircraft, also see ¶0009).

In regards to claim 2, He teaches the system according to claim 1, wherein the processor is configured to determine the current mobility phase of the aircraft from input data relating to at least one parameter representing a state of the aircraft (See ¶0035 and 0042-0043).

In regards to claim 3, He teaches the system according to claim 2, wherein the input data are advantageously chosen from amongst data comprising data representing speed of the aircraft, data representing weight on wheels of the landing gear, GPS data, data relating to altitude of the aircraft, navigation system data, data relating to rotation speed of an engine, data relating to outside pressure, data relating to outside temperature, data relating to fuel flow rate, data relating to an air flow rate acquired inside the engine, data relating to electrical energy acquired inside the engine, data relating to a position of ailerons (See ¶0035 and 0042-0043).

In regards to claim 7, He teaches the system according to claim 1, wherein the processor is configured to allow recording of all or part of the image stream in a memory (See ¶0031 in view of 0022, 0024).

In regards to claim 10, He teaches a visual display method in an aircraft (See ¶0011-0012) comprising: 
	acquiring a current image stream around the aircraft (See ¶0031 wherein the system may include various types of cameras to capture images within or outside of the visible spectrum around the outside of the aircraft); and 
	launching a current viewing application around the aircraft which is compatible with a current mobility phase of the aircraft (See ¶0011-0012 in view of 0035 and 0042-0043 wherein a processor may be coupled to the vision system and display features according to the current mode of the aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (EP 2610590) in view of Feyereisen et al. (“Fey”) (U.S. PG Publication No. 2018/0127111).

In regards to claim 4, He teaches the system according to claim 1, wherein the current viewing application is selected from among a set of predetermined live viewing applications comprising first applications associated with different mobility phases (See ¶0009, 0023 and 0042-0043 wherein applications are taught as various types of symbologies which may be used for appropriate portions of mobility such as those which are useful during flight, during takeoff, during taxi, etc.), second applications associated with a cruising flight phase (See ¶0033-0034), third applications associated with a taxiing phase (See ¶0035 and 0042-0043), fourth applications associated with take-off and landing phases (See ¶0035 and 0042-0043).
	He, however, fails to teach wherein the current viewing application is selected from among a set of predetermined live viewing applications comprising fifth applications associated with a stopping phase.
	In a similar endeavor Fey teaches wherein the current viewing application is selected from among a set of predetermined live viewing applications comprising fifth applications associated with a stopping phase (See ¶0004 in view of FIG. 8-10 in view of He’s teachings of live footage).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fey into He because it can allow for improvements to enhance in a pilot’s uptake of the relevant runway information as desirable as described in ¶0004, including all desirable and available stopping devices.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (EP 2610590) in view of Feyereisen et al. (“Fey”) (U.S. PG Publication No. 2018/0127111) and Perrin et al. (“Perrin”) (U.S. PG Publication No. 2021/0383709).

In regards to claim 5, He teaches the system according to claim 4, wherein, the second applications comprising a 360° live viewing application around the aircraft dedicated to passengers (See ¶0033-0034 wherein the 360 live viewing is taken in the form of three dimensional image data of geographical and topographical environment data around the aircraft which is created from unprocessed image sensor data together with location data), the third applications comprise a taxiing surveillance application for pilots (See ¶0035-0036), the fourth applications comprising a take-off and landing application (See ¶0035 and 0042-0043).
	He, however, fails to teach the first applications comprise a surveillance application for pilots, and the fifth applications comprising surveillance applications of ground operations.
	In a similar endeavor Perrin teaches the first applications comprise a surveillance application for pilots (See ¶0038), and the fifth applications comprising surveillance applications of ground operations (See ¶0038 in view of FIG. 2-4).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Perrin into He because it allows for a pilot of the aircraft to view surroundings of the aircraft as described in ¶0038 which may, for example, help to enable the pilot to see ground conditions and help in landing.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (EP 2610590) in view of Feyereisen et al. (“Fey”) (U.S. PG Publication No. 2018/0127111) and Perrin et al. (“Perrin”) (U.S. PG Publication No. 2021/0383709), in further view of Schoensee et al. (“Scho”) (U.S. PG Publication No. 2016/0027335).

In regards to claim 6, He fails to teach the system according to claim 4, wherein the cockpit comprises a control tool configured to allow the pilot to force stopping or starting of a viewing application.
	In a similar endeavor Scho teaches wherein the cockpit comprises a control tool configured to allow the pilot to force stopping or starting of a viewing application (See ¶0042-0046, 0054 and 0059 in view of FIG. 10 and 11).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Scho into He because it allows for the running and viewing of applications for pilots as seen in FIG. 10 and 11.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (EP 2610590) in view of Schoensee et al. (“Scho”) (U.S. PG Publication No. 2016/0027335).

In regards to claim 8, He fails to explicitly teach the system according to claim 1, wherein the vision device comprises a set of cameras configured to acquire current images around the aircraft and a multiplexer configured to form at least one current image stream from the current images retrieved from the set of cameras before transmitting them to the processor.
	In a similar endeavor Scho teaches wherein the vision device comprises a set of cameras configured to acquire current images around the aircraft and a multiplexer configured to form at least one current image stream from the current images retrieved from the set of cameras before transmitting them to the processor (See the Abstract in view of FIG. 10 and 11).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Scho into He because it allows for proper multiplexing of video data from multiple cameras as seen in FIG. 10 and 11.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (EP 2610590) in view of Liang et al. (“Liang”) (U.S. PG Publication No. 2020/0314333).

In regards to claim 9, He fails to teach the system according to claim 8, wherein different cameras are disposed to form overlapping view zones generating an immersive 360° view around the aircraft.
	In a similar endeavor Liang teaches wherein different cameras are disposed to form overlapping view zones generating an immersive 360° view around the aircraft (See ¶0115).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Liang into He because it allows for reconstruction image data of surrounding areas, including those of overlapping zones as described in ¶0115.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483